Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 15, 2015

                                    No. 04-14-00633-CR

                         Ex Parte Fernando Paramo HERNANDEZ,
                                         Appellant

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR1274
                  The Honorable Andrew Wyatt Carruthers, Judge Presiding


                                       ORDER
       The State’s motion for extension of time to file the brief is GRANTED. Time is extended
to February 2, 2015. No further extensions will be granted.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court